Citation Nr: 0407555	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  97-13 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for metastatic 
nasopharyngeal carcinoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from August 1970 to August 
1972.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from an October 1996 
decision by the Department of Veterans Affairs (VA) Chicago, 
Illinois, Regional Office (RO).  The case was advanced on the 
Board's docket and remanded in November 1997 to the RO to 
afford the veteran a hearing before the Board.  The requested 
Travel Board hearing was held at the RO in February 1998 
before the undersigned Veterans Law Judge.

In April 1998, the Board confirmed the decision denying the 
veteran's claim.  The veteran appealed the Board's April 1998 
decision to the United States Court of Appeals for Veterans 
Claims (Court or CAVC).  In April 2000, the Secretary of 
Veterans Affairs filed a motion for partial summary remand of 
the case to the Board for further proceedings, essentially 
for development under 38 C.F.R. § 3.311 as it pertains to 
"radiogenic diseases."  The Court granted the motion in a 
July 2000 Order and the Board remanded the claim to the RO in 
April 2001.  The claim now returns to the Board following the 
requested additional development.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for the equitable 
disposition of his claim.

2.  The veteran's nasopharyngeal carcinoma was first 
diagnosed in 1996, more than 20 years following the veteran's 
discharge from service.

3.  By regulation, cancer is a defined as a "radiogenic 
disease," a disorder which may be induced by ionizing 
radiation.

4.  There is no objective evidence that the veteran was 
exposed to ionizing radiation during service.

5.  Medical opinion that the veteran's tumor is unusual or 
rare does not establish that the cancer is the result of his 
military service.  


CONCLUSION OF LAW

Nasopharyngeal carcinoma was not incurred or aggravated as a 
result of exposure to ionizing radiation during service, nor 
may its incurrence or aggravation due to such exposure be 
presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he was exposed to harmful radiation 
while stationed at Diego Garcia, an island in the Indian 
Ocean.  Since the veteran submitted this claim in March 1996, 
laws and regulations concerning procedural matters in 
processing VA claims have changed.  As a preliminary matter, 
the Board must consider whether VA has complied with those 
changes.

I.  Procedural Matters

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This law redefined the obligations of VA 
with respect to the duty to assist, and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  38 
U.S.C.A. § 5103A(f) (West 2002).  The VCAA describes certain 
duties owed by VA to a claimant.  First, VA must notify the 
veteran of evidence and information necessary to substantiate 
his claim and inform him whether he or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  VA also has a duty 
to assist the veteran in obtaining the evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion if necessary to 
make a decision on the claim.  

A.  Duty to Notify

Background

The CAVC has recently held that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
As noted in this case, however, the initial RO actions had 
been completed prior to enactment of the VCAA, and the 
veteran perfected appeal of his claims prior to enactment of 
the VCAA as well.  In fact, the Board's November 1997 and 
April 1998 decisions had been issued, and the CAVC issued a 
July 2000 Order regarding the veteran's appeal to the Court, 
prior to enactment of the VCAA.

The Board in its April 2001 remand referenced the VCAA and 
its provisions.  The RO issued a June 2001 letter that 
specifically advised the veteran of the enactment of the 
VCAA, the provisions of that act, and VA's duties to notify 
and assist the veteran under that act.  The RO also set forth 
the evidence required to substantiate the claim, and advised 
the veteran as to additional evidence and information 
required from him.  The letter advised the veteran as to the 
actions VA was undertaking to assist in developing the claim, 
and advised the veteran of his responsibility to identify and 
submit evidence.  On page three, the letter advised the 
veteran that he should submit "any evidence" he wished to 
have considered with respect to his appealed claim.  In 
November 2002, the RO advised the veteran that additional 
evidence was needed.  

In March 2003, the RO notified the veteran of the status of 
his claim, and specifically advised him that the Department 
of the Navy was unable to locate any information indicating 
that he, or any Mobile Construction Battalion (MCB) stationed 
on Diego Garcia, had been exposed to ionizing radiation.  
This letter requested the information referenced by the Navy 
Environmental Health Center.  This letter also advised the 
veteran, again, that he should submit "any" records or 
opinions that would support his claim.

In a May 2003 supplemental statement of the case (SSOC), the 
RO provided the full text of 38 C.F.R. § 3.159, as revised to 
reflect the VCAA, including provisions regarding assistance 
in developing claims, the veteran's responsibility, and VA's 
duty to notify.  The RO's May 2003 letter also advised the 
veteran of the presumptions of service connection for 
radiation-exposed veterans under 38 C.F.R. § 3.309, and the 
revised regulation at 38 C.F.R. § 3.311 regarding claims 
based on exposure to ionizing radiation.  These 
communications clearly advised the veteran of the VCAA and of 
VA's duties under the provisions of that recently-enacted 
law.

The Board further notes, regarding notice to the veteran of 
applicable laws and regulations, that the veteran was 
notified, by a February 1997 rating decision, of the 
principles relating to service connection, the presumption of 
service connection for chronic diseases, and was provided the 
complete text of the presumptions and definitions specific to 
radiation exposed veterans and to the definitions of official 
operational periods of atmospheric nuclear testing and the 
sites of such testing, as well as the list of diseases which 
could be presumed service-connected in radiation-exposed 
veterans.  

The discussion in the April 2000 Motion for Partial Summary 
Affirmance and Partial Summary Remand also notified the 
veteran of the two additional routes, other than under 38 
C.F.R. § 3.309, for establishing service connection based on 
radiation exposure.  The motion described the provisions of 
38 C.F.R. § 3.311, including VA's duty to obtain a dose 
assessment if the veteran had a radiogenic disease as defined 
in 38 C.F.R. § 3.311(b)(2).  In addition, the motion set 
forth the requirements for establishing direct service 
connection on the basis of exposure to radiation or 
herbicides.  The discussion in the July 2000 CAVC Order 
further advised the veteran of the additional development 
required in his case.

The Board's April 2001 decision remanding the claim again 
advised the veteran of the three methods of establishing 
service connection for a disorder claimed as attributable to 
exposure to radiation.  The remand also advised the veteran 
of the enactment of the VCAA, and described the development 
required in compliance with the VCAA and development 
requirements specific to the veterans radiation claim.

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See also VAOPGCPREC 1-2004 (holding that 
the CAVC's statement in Pelegrini that sections 5103(a) 
and 3.159(b)(1) require VA to request a claimant to 
provide any evidence in his or her possession that 
pertains to the claim is obiter dictum and is not 
binding on VA).  

Discussion

In this case, the June 2001 and March 2003 letters 
notified the veteran that he should submit "any 
evidence" which might support his claim.  Moreover, as 
noted, the complete text of 38 C.F.R. § 3.159, including 
§ 3.159(b)(1), was provided to the veteran in the May 
2003 SSOC.  It appears to the Board, to the extent that 
the "fourth element" applies in this case, that these 
communications adequately addressed this requirement.  

In any event, the record establishes that the veteran, 
during the course of the approximately seven years since 
he submitted this claim, has been fully notified of the 
need to identify or submit to VA any evidence pertaining 
to his claim.  In particular, the Board's April 2001 
Remand, and the various items of correspondence to the 
veteran from the RO regarding the development of the 
claim, and the May 2003 SSOC, all discussed and 
addressed evidence which was not of record which might 
be relevant to the claim.  Each of these communications 
reflected that identification of evidence was the 
responsibility of the veteran, and each of these 
communications described evidence the veteran could 
submit.  

Even more specifically, the RO had advised the veteran 
in a March 2003 letter, and again in the May 2003 SSOC, 
that there was no confirmation that he had been exposed 
to radiation in service.  The RO identified the 
additional evidence required from the veteran to assist 
in further attempts to confirm the veteran's contention 
that he had been exposed to ionizing radiation.  In the 
May 2003 SSOC, the veteran was informed that he had been 
requested to provide additional information regarding 
the command to which he was assigned, including whether 
the unit he was assigned to at Diego Garcia was a 
detachment of a unit based in the continental United 
States, and notified that he had not provided that 
information.

Essentially, the VCAA requires that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, although 
the content of each of the VCAA notice requirements appears 
to have been fully satisfied, the Board concludes that any 
error in not providing a single notice to the veteran 
covering all content requirements is no prejudicial or 
harmless error. 

The numerous communications of record, including notification 
of the provisions of the VCAA in the April 2001 Board Remand, 
the RO's June 2001 letter, the further development letters in 
November 2002 and March 2003, and the SSOC in May 2003, amply 
demonstrate that VA has complied with VCAA requirements to 
notify and assist the claimant.  

The remainder of this discussion is included because the VCAA 
notice in this case was not provided to the veteran prior to 
the initial RO adjudication denying the claim, and thus the 
timing of the notice does not comply with the holding in 
Pelegrini, supra.  Although the CAVC did not address whether, 
and, if so, how, the Secretary can properly cure a defect in 
the timing of the notice, the Court appeared to leave open 
the possibility that a notice error of this kind may be non-
prejudicial to a claimant.  The CAVC found, on the one hand, 
that the failure to provide the notice until after a claimant 
has already received an initial unfavorable AOJ 
determination, i.e., a denial of the claim, would largely 
nullify the purpose of the notice and, as such, prejudice the 
claimant by forcing him or her to overcome an adverse 
decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, 
17 Vet. App. at 428, 429.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id.  ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To 
find otherwise would require the Board to remand every case 
for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice in cases such as this, where appeal from an initial 
decision was perfected prior to enactment of the VCAA, 
however, would be to vacate all prior adjudications, 
including the veteran's notice of disagreement and 
substantive appeal that were filed by the appellant to 
perfect the appeal to the Board, as well as the pre-VCAA 
actions by the CAVC and the CAVC's July 2000 order.  This 
would be an absurd result, and as such it is not a reasonable 
construction of 38 U.S.C.A. § 5103(a).  There is no basis in 
this case for concluding that harmful error occurs simply 
because the veteran received VCAA notice after the initial 
adverse adjudication.  

Moreover, strictly following the express holding in Pelegrini 
would require the entire rating process to be reinitiated 
when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the 
CAVC, otherwise it would not have taken "due account of the 
rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  

There simply is no "adverse determination," as discussed by 
the CAVC in Pelegrini, for the appellant to overcome.  See 
Pelegrini, 17 Vet. App. at 428, 429.  Similarly, a claimant 
is not compelled under 38 U.S.C. § 5108 to proffer new and 
material evidence simply because an AOJ decision is appealed 
to the Board.  Rather, it is only after a decision of either 
the AOJ or the Board becomes final that a claimant has to 
surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The notice of enactment of the VCAA was provided to the 
veteran in the Board's April 2001 Remand.  Thereafter, notice 
of enactment of the VCAA was provided by the AOJ to the 
veteran shortly after the claim returned to the AOJ on Remand 
from the Board, which was the AOJ's first opportunity to 
provide such notice.  The content of the notice provided by 
the AOJ in June 2001 and thereafter fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

After the notice was provided, the case was readjudicated, 
and an additional SSOC was provided to the appellant, as well 
as specific VCAA notices and additional attempts to develop 
the claim following the Board's April 2001 Remand.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of her claim, and to respond 
to VA notices.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
claimant.  

B.  Duty to Assist

The Board finds that VA has done everything reasonably 
possible to assist the veteran in the claim in this case.  In 
July 1996, the RO asked the veteran to supply complete 
details of his exposure to nuclear radiation, noting that the 
Secretary of Defense had issued a directive authorizing 
veterans to divulge information concerning participation in 
activities that may have resulted in exposure to nuclear 
radiation, relieving veterans of certain security 
obligations.  The RO advised the veteran to provide VA with 
the name and location of his command, duties performed, and 
any related information necessary to validate exposure to 
nuclear radiation, including information about pre-service 
and post-service radiation exposure, such as medical and 
occupational sources.  

The VCAA provides that the duty to assist includes a medical 
examination or obtaining a medical opinion if necessary to 
make a decision on the claim.  As will be discussed in 
Section II.B. of this decision, the RO afforded the veteran 
an examination in July 1996.  As will be further discussed in 
Section II.B, the RO also complied with all requested action 
to attempt to confirm whether the veteran was exposed to 
radiation in service.  No further examination is necessary in 
the absence of confirmation that the veteran was exposed to 
radiation during service.  

Accordingly, adjudication of the claim may proceed consistent 
with the VCAA.  A remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  In sum, 
VA has fully satisfied its duty to assist the veteran in this 
case.  To the extent that any provision of the VCAA or other 
applicable statute may be interpreted as requiring any 
additional action, any failure to perform some additional 
action is harmless error, and does not prejudice the veteran.

II.  The Merits

A.  Applicable law and regulations

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  In 
this case, there is no evidence of any disorder of the nose 
or of diagnosis of any carcinoma during the veteran's 
service, and the veteran has not alleged that the claimed 
disorder was noted in service.

The law also provides that service connection may be presumed 
for a disease defined as chronic, to include a malignant 
tumor, and which is manifested, generally to a degree of 10 
percent or more, within a specified presumptive period after 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107; 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309.  
However, the veteran's nasopharyngeal carcinoma was not 
diagnosed until 1996, more than 20 years after the veteran's 
separation from service.  The veteran does not contend that 
nasopharyngeal carcinoma was manifested within an applicable 
presumptive period.

To prevail on the issue of service connection, there must be 
medical evidence of a (1) current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd, 120 F.3d. 1239 (Fed. Cir. 
1997).  First, there are certain types of cancer which will 
be presumptively service connected, specific to radiation-
exposed veterans.  38 U.S.C.A. § 1112(c) (West 2002); 
38 C.F.R. § 3.309(d) (2003).  Second, diseases defined as 
"radiogenic" may be presumed service-connected for a 
veteran exposed to radiation, if certain regulatory 
requirements are met.  38 C.F.R. § 3.311.  Third, even if the 
claimed disability is not listed as a presumptive disease 
under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 
38 C.F.R. § 3.311, service connection must still be 
considered under 38 C.F.R. § 3.303(d) in order to determine 
whether the disease diagnosed after discharge was incurred 
during active service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  The Board will consider the veteran's 
claim under each of these three analyses specific to ionizing 
radiation claims.  

B.  Factual background

Following his March 1996 claim, the veteran was afforded a VA 
examination in July 1996.  He reported that he served "in 
Vietnam in Diego Garcia."  He stated that there was 
"spraying throughout his service."  The veteran explained 
that his unit worked with the Navy Seabees.  The diagnosis 
was squamous cell carcinoma of the nasopharynx.  

By a statement received in July 1996, the veteran indicated 
that he was not sure where the radiation was coming from, but 
that he believed that nuclear activities were going on while 
he was stationed on Diego Garcia.  

By a rating decision issued in October 1996, the RO denied 
the veteran's claim, determining that cancer of the 
nasopharynx was not the result of exposure to herbicides.  By 
a statement submitted in February 1997, the veteran 
reiterated that he participated in a beach landing on Diego 
Garcia in Southwest Asia and was exposed to clouds of 
chemicals being sprayed throughout the base area.  The 
veteran specifically stated, "This is NOT an Agent Orange 
claim."  (Emphasis in original).  

In a telephone contact in February 1997, the veteran further 
specified that his organization landed daily on the island of 
Diego Garcia where they were building an air landing strip.  
By a statement submitted in March 1997, the veteran requested 
that the RO obtain information from the Department of Defense 
and the Navy regarding what he might have been exposed to 
while stationed at Diego Garcia.

A statement provided by the veteran's representative in 
November 1997 noted that the Vietnam Order of Battle 
reference book confirmed that Naval Mobile Construction 
Battalion Forty (MCB40), the unit to which the veteran was 
attached, was assigned to the military zone of Vietnam.  The 
representative also noted that Diego Garcia, an island in the 
Indian Ocean, was in one of the four military zones of 
Vietnam.

At his February 1998 Travel Board hearing, the veteran 
testified that he was stationed at Diego Garcia for 
approximately six months.  In pertinent part, he further 
testified that a white cloud covered the entire island at 
least twice while he was there.  

In September 2002, pursuant to the Board's remand, the RO 
requested verification of the veteran's participation in a 
radiation risk activity from the Defense Threat Reduction 
Agency (DTRA).  In response in October 2002, the DTRA noted 
that its records of radiation exposure activities and history 
pertained only to individuals who participated in nuclear 
tests from 1945 to 1962 and the occupation of Japan following 
World War II.  The DTRA recommended that the RO seek 
information regarding sources of radiation exposure other 
than nuclear testing or the occupation of Japan from the Navy 
Environmental Health Center Detachment.  The RO made that 
request in November 2002.  In March 2003, the Navy 
Environmental Health Center Detachment, Naval Dosimetry 
Center, informed the RO that no reports of occupational 
exposure to ionizing radiation had been made on behalf of the 
veteran.  The response also stated that there was no record 
of any report of exposure to radiation for any Mobile 
Construction Battalion (MCB) assigned to Diego Garcia.  The 
letter suggested that, if the unit to which the veteran was 
assigned were a detachment of a unit based in the continental 
United States, exposure would have been reported by the 
parent unit or command.

By a letter issued in March 2003, the RO advised the veteran 
that there was no record of any report of exposure to 
ionizing radiation for him or for any Mobile Construction 
Battalion assigned to Diego Garcia.  The veteran was informed 
that the Department of the Navy had indicated that, if the 
unit to which the veteran was assigned was a detachment of a 
unit based in the continental United States, exposure would 
have been reported by the parent unit or command.  The RO 
advised the veteran that the Department of the Navy had 
indicated that additional information about the veteran's 
assignment would help to more fully develop the request for 
information about occupational exposure to ionizing 
radiation.  The RO asked the veteran to submit "any 
additional information" he could provide.

In April 2003, the veteran stated that a VA physician in Iowa 
City had told him that he had been exposed to ionizing 
radiation.  He stated that this information had been provided 
to him in about 1996.  The veteran said that he did not know 
how or where radiation exposure happened during his service.  

The veteran provided authorization for release of records of 
treatment at Methodist Hospital.  According to a February 
1996 letter, the veteran had completed the planned course of 
radiation for squamous cell carcinoma of the nasopharynx.

Clinical records from Methodist Medical Center, from M.C.V., 
MD, are devoid of evidence or opinion as to the etiology of 
the veteran's carcinoma.  R.S., MD, stated, in a March 1997 
letter that the veteran's cancer was an "unusual tumor."  

C.	Analysis

Radiation-exposed veterans

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3)(i) as either a veteran who while serving on 
active duty, or an individual who while serving on active 
duty for training or inactive duty training, participated in 
a radiation-risk activity.  "Radiation-risk activity" is 
defined to mean onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima, Japan, or Nagasaki, Japan, by United States forces 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; or internment as a prisoner of war (or service 
on active duty in Japan immediately following such 
internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945, through July 
1, 1946.  38 C.F.R. § 3.309(d)(3)(ii).  

The veteran's service was in 1970 to 1972, so he did not 
participate in the occupation of Hiroshima or Nagasaki.  The 
last operational period of nuclear device testing, as defined 
at 38 C.F.R. § 3.309(d)(3), ended in 1962, prior to the 
veteran's service.  Therefore, the veteran did not 
participate in a radiation-risk activity, and presumptive 
service connection under the provisions applicable to a 
veteran who participated in a radiation-risk activity are not 
applicable in this case.  Thus, the veteran does not meet the 
criteria for service connection on this basis.

Analysis under 38 C.F.R. § 3.311

When a "radiogenic disease" first becomes manifest after 
service, and it is contended that the disease resulted from 
exposure to ionizing radiation during service, various 
development procedures must be undertaken in order to 
establish whether or not the disease developed as a result of 
exposure to ionizing radiation.  38 C.F.R. § 3.311(a)(1).  
The purpose of these provisions is to relieve claimants of 
the burden of having to submit evidence to show that their 
cancer may have been induced by radiation.  These provisions 
do not give rise to a presumption of service connection, but 
rather establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  The governing 
regulation essentially states that, in all claims in which it 
is established that a radiogenic disease first became 
manifest after service, and it is contended that the disease 
resulted from radiation exposure, a dose assessment will be 
made, based on dose (exposure) information.  

A list of "radiogenic diseases" is provided under 38 C.F.R. § 
3.311(b) (2003).  The Such diseases will be service connected 
provided that certain conditions specified in that regulation 
are met.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv) (2003).  The list 
includes several specific types of cancer and "any other 
cancer."  Thus, the regulation covers nasopharyngeal 
carcinoma.  

The inclusion of "any other cancer" was added in 1998 to 
the list of radiogenic diseases in 38 C.F.R. § 3.311, after 
the veteran submitted his claim in this case.  See 63 Fed. 
Reg. 50,994 (Sept. 24, 1998).  Following the Court's July 
2000 Order, the RO has complied with the procedures set forth 
in 38 C.F.R. § 3.311 for the development of claims for 
radiogenic diseases.  The regulation first requires that in 
claims of radiation exposure (other than during atmospheric 
nuclear weapons testing or the occupation of Hiroshima or 
Nagasaki), a request must be made for records reflecting the 
veteran's exposure.  In this case, the veteran's service 
medical records were devoid of evidence confirming exposure 
to ionizing radiation, so information requests were directed 
to the DTRA and the Navy Environmental Health Center 
Detachment.  There was no record confirming that the veteran 
as an individual was exposed to ionizing radiation or that 
any MCB at Diego Garcia was exposed to ionizing radiation.  

Under 38 C.F.R. § 3.311, in those claims involving 
allegations of radiation exposure in circumstances other than 
atmospheric testing or the occupation of Japan, once all 
evidence of radiation exposure has been obtained, the claim 
will be referred to the VA Under Secretary for Benefits for 
preparation of a dose estimate.  In this case, the claim has 
not been referred to the UnderSecretary because there is no 
objective evidence confirming that the veteran was exposed to 
ionizing radiation.  Without such evidence, there is no basis 
for referral for preparation of a dose estimate.  

The veteran has stated that a white fog or cloud of gases 
which interfered with his ability to breath rolled across the 
entire island of Diego Garcia on several occasions while he 
was working there, and the veteran has expressed his belief 
that there was nuclear activity on the island while he was 
working there.  In the absence of evidence that the veteran 
was individually exposed to ionizing radiation, or some 
evidence that his unit was exposed to radiation, a dose 
estimate cannot be prepared, and it cannot be presumed that 
the veteran's cancer resulted from exposure to radiation in 
the absence of medical opinion of such a relationship based 
on a dose estimate.  Thus, 38 C.F.R. § 3.311 does not provide 
a basis for allowance of the claim.   

Analysis under Combee

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability or 
to the regulatory development procedures applicable to a 
radiogenic disease under 38 C.F.R. §§ 3.309(d) or 3.311, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994), 
reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  

In other words, the fact that the veteran may not qualify for 
a presumptive regulation would not in and of itself preclude 
him from establishing service connection, since he may, in 
the alternative, establish service connection by way of proof 
of actual direct causation.  Direct service connection can be 
established for a disorder claimed to be a result of exposure 
to ionizing radiation by "show[ing] that the disease or 
malady was incurred during or aggravated by service, a task 
which includes the difficult burden of tracing causation to a 
condition or event during service."  Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

The Board must evaluate the evidence and determine whether 
the veteran's claimed disability is in fact the result 
exposure to ionizing radiation in service.  38 C.F.R. 
§ 3.303(d); see Combee, supra.  The Board has reviewed the 
veteran's treatment records, but they are devoid of evidence 
as to etiology of the veteran's carcinoma.  A March 1997 
private medical statement notes that the veteran had an 
unusual type of cancer.  The veteran also testified that the 
physician who supplied that statement asked him if he had 
ever been outside the United States, and told him that the 
type of cancer he had was mainly seen in China and "on the 
other side of the world."  However, the fact that the 
veteran's caner is of an unusual type does not establish that 
the veteran was exposed to radiation.  Also, there is no 
confirmation of any medical opinion from a VA doctor that the 
veteran as exposed to ionizing radiation.  

In the absence of any confirmation that the veteran was 
exposed to ionizing radiation, however, it would be 
unreasonable for the Board to find that the evidence 
established that the veteran's carcinoma was the result of 
such exposure.  The Board has no doubt that the veteran is 
sincere in his belief that his carcinoma is related to 
exposure to ionizing radiation in service.  However, it is 
well established that, as a layperson, he may not provide 
competent opinion as to the nature or etiology of his 
disease.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. West, 
142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Further, the physician's statement that the type of cancer 
the veteran had was primarily know outside the United States, 
in China, does not establish that the veteran incurred the 
cancer as the result of his service in Vietnam.  The Board 
notes, in particular, that the medical statement provided by 
that physician did not in any way reference the veteran's 
service or link the veteran's diagnosis in 1996 of 
nasopharyngeal carcinoma to his military service.  

In summary, the Board concludes that the preponderance of the 
competent and probative evidence is against finding that the 
veteran's carcinoma is related to exposure to ionizing 
radiation during service on a direct basis or on any 
presumptive basis, including pursuant to the provisions of 38 
C.F.R. § 3.311.  Because the evidence is not in equipoise, 
the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable to warrant a favorable result for 
the veteran.  The benefit sought on appeal is accordingly 
denied.







ORDER

Entitlement to service connection for metastatic 
nasopharyngeal carcinoma is denied.



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



